Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 9, 2021.




                                            In The

                         Fourteenth Court of Appeals

                                    NO. 14-19-00538-CV


               IN THE ESTATE OF CATARINO SORIA, DECEASED

              On Appeal from County Court at Law No. 1 & Probate Ct
                              Brazoria County, Texas
                          Trial Court Cause No. PR32270


                               MEMORANDUM OPINION

         This is an appeal from an order signed June 7, 2019. On August 5, 2021,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

         We dismiss the appeal.

                                                            PER CURIAM

Panel consists of Justices Wise and Bourliot and Former Justice Simmons.1



1
    Former Justice Rebecca Simmons sitting by assignment.